


EXHIBIT (10-8)
Retirement Plan Restoration Program - Related
Correspondence and Terms and Conditions






--------------------------------------------------------------------------------

RSU Form RTD

[pga02.jpg]
FORM RTD AWARD AGREEMENT




[GLOBALID]


[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]


Subject:    Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company (“Company”) hereby
grants to you Restricted Stock Units (“RSUs”) of Procter & Gamble Common Stock
as follows:
.
Number of Restricted Stock Units:        [ERISA SHARES]
Number of Restricted Stock Units:        [IRP SHARES]
Number of Restricted Stock Units:        [SRI SHARES]
Grant Date:                [GRANT_DATE]
Vest Date:                [Later of Grant Date or 5 Yr Service Anniversary]
Original Settlement Date:            One Year Following Termination of
Employment    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Settlement Instructions in place as may
be revised from time to time. Any capitalized terms used in this Agreement that
are not otherwise defined herein are defined in the Plan. You may also access
the Plan by going to Manager Center - Compensation & Rewards - See Also - Stock
Plans - 2014 Stock Plan and the Regulations and Sub Plans by going to Manager
Center - Compensation & Rewards - See Also - Stock Plans - Regulations and
Country Subplans. If you have difficulty accessing the materials online, please
send an email to Execcomp.IM@pg.com for assistance.
  


Voting Rights and Dividend Equivalents
As a holder of RSUs, during the period from the Grant Date until the date the
RSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional RSUs (“Dividend Equivalent
RSUs”). The number of Dividend Equivalent RSUs will be determined as follows:
multiply the number of RSUs and Dividend Equivalent RSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent RSUs will be subject to
the same terms and conditions as the original RSUs that gave rise to them,
including vesting and settlement terms, except that if there is a fractional
number of Dividend Equivalent RSUs on the date the RSUs are paid, the Dividend
Equivalent RSUs will be rounded up to the nearest whole number of RSUs. This
Award represents an unfunded, unsecured right to receive payment in the future,
and does not entitle you to voting rights or dividend rights as a shareholder.


Vesting and Payment
If you remain employed through the Vest Date, the Award will be paid on the
Original Settlement Date or Agreed Settlement Date (as defined below), whichever
is applicable, except in the case of a termination for death or Disability, as
described below. If your Termination of Employment occurs for any reason before
the Vest Date except for the reasons listed below, the Award will be forfeited.
For the purposes of this Award, Termination of Employment will be effective as
of the date that you are no longer actively employed and will not be extended by
any notice period required under local law.


1.
Termination on Account of Death or Disability. In the case of death or
Disability, the Award will be fully vested and payment will be made by the later
of the end of the calendar year or two and a half months following the date of
death or Disability, as applicable.



2.
Termination pursuant to a Written Separation Agreement. In the event of your
Termination of Employment from the Company or a Subsidiary that occurs before
the Vest Date for this Award, this Award is forfeited unless you have executed a
written separation agreement with the Company that provides for retention of the
Award. If the Award is retained pursuant to a separation agreement, the Award
will be delivered on the Settlement Date as long as you remain in compliance
with the terms of the Plan, the Regulations, and the separation agreement.





--------------------------------------------------------------------------------

RSU Form RTD



3.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become deliverable on the Settlement Date as long as
you remain in compliance with the terms of the Plan and the Regulations.



Notwithstanding the foregoing, in the event of a Change in Control, payment
shall be made pursuant to the terms provided in the Plan.


Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.


Deferral Election
At any time prior to Termination of Employment, you and the Company may agree to
postpone the Original Settlement Date to such later date (“Agreed Settlement
Date”) as may be elected by you, which date shall be at least five years later
than the Original Settlement Date and in accordance with Internal Revenue Code
Section 409A.


This Award Agreement including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
may be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


THE PROCTER & GAMBLE COMPANY


Mark Biegger
                        
Chief Human Resources Officer






--------------------------------------------------------------------------------

RSU Form RTD



Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.






--------------------------------------------------------------------------------

RSU Form RTD-C

[pga02.jpg]


FORM RTD-C AWARD AGREEMENT




[GLOBALID]


[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]


Subject:    Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company (“Company”) hereby
grants to you Restricted Stock Units (“RSUs”) of Procter & Gamble Common Stock
as follows:
.
Number of Restricted Stock Units:        [ERISA SHARES]
Number of Restricted Stock Units:        [IRP SHARES]
Number of Restricted Stock Units:        [SRI SHARES]
Grant Date:                [GRANT_DATE]
Vest Date:                [Later of Grant Date or 5 Yr Service Anniversary]
Original Settlement Date:            One Year Following Termination of
Employment    


This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments and the Settlement Instructions in place as may
be revised from time to time. Any capitalized terms used in this Agreement that
are not otherwise defined herein are defined in the Plan. You may access the
Plan by going to Manager Center - Compensation & Rewards - See Also - Stock
Plans - 2014 Stock Plan and the Regulations and Sub Plans by going to Manager
Center - Compensation & Rewards - See Also - Stock Plans - Regulations and
Country Subplans. If you have difficulty accessing the materials online, please
send an email to Execcomp.IM@pg.com for assistance.


Voting Rights and Dividend Equivalents
As a holder of RSUs, during the period from the Grant Date until the date the
RSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional RSUs (“Dividend Equivalent
RSUs”). The number of Dividend Equivalent RSUs will be determined as follows:
multiply the number of RSUs and Dividend Equivalent RSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent RSUs will be subject to
the same terms and conditions as the original RSUs that gave rise to them,
including vesting and settlement terms, except that if there is a fractional
number of Dividend Equivalent RSUs on the date the RSUs are paid, the Dividend
Equivalent RSUs will be rounded up to the nearest whole number of RSUs. This
Award represents an unfunded, unsecured right to receive payment in the future,
and does not entitle you to voting rights or dividend rights as a shareholder.


Vesting and Payment
If you remain employed through the Vest Date, the Award will be paid on the
Original Settlement Date or Agreed Settlement Date (as defined below), whichever
is applicable, except in the case of a termination for death or Disability, as
described below. If your Termination of Employment occurs for any reason before
the Vest Date except for the reasons listed below, the Award will be forfeited.
For the purposes of this Award, Termination of Employment will be effective as
of the date that you are no longer actively employed and will not be extended by
any notice period required under local law.


1.
Termination on Account of Death or Disability. In the case of death or
Disability, the Award will be fully vested and payment will be made by the later
of the end of the calendar year or two and a half months following the date of
death or Disability, as applicable.



2.
Termination pursuant to a Written Separation Agreement. In the event that your
Termination of Employment from the Company or a subsidiary that occurs before
the Vest Date for this Award, this Award is forfeited unless you have executed a
written separation agreement with the Company that provides for retention of the
Award. If the Award is retained pursuant to a separation agreement, the Award
will be delivered on the Settlement Date as long as you remain in compliance
with the terms of the Plan, the Regulations, and the separation agreement.





--------------------------------------------------------------------------------

RSU Form RTD-C



3.
Termination in connection with a divestiture or separation of any of the
Company’s businesses. In the event of Termination of Employment from the Company
in connection with a divestiture or separation of any of the Company’s
businesses, as determined by the Company’s Chief Human Resources Officer, the
Award is retained and will become deliverable on the Settlement Date as long as
you remain in compliance with the terms of the Plan and the Regulations.





Notwithstanding the foregoing, in the event of a Change in Control, payment
shall be made pursuant to the terms provided in the Plan.


Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.


Deferral Election
At any time prior to Termination of Employment, you and the Company may agree to
postpone the Original Settlement Date to such later date (“Agreed Settlement
Date”) as may be elected by you, which date shall be at least five years later
than the Original Settlement Date and in accordance with Internal Revenue Code
Section 409A.


Conversion to Deferred Compensation Plan
All or a portion of the RSUs and Dividend Equivalent RSUs granted to you
pursuant to this Award Agreement may be diversified using investment choices
available under The Procter & Gamble Company Executive Deferred Compensation
Plan (the “Deferred Compensation Plan”) once you reach age 50. Conversions must
be completed during one of the Company’s open window periods for executives and
are subject to the Company’s Insider Trading Policy and any other restrictions
in place at the time of conversion (claw-back provisions, share ownership
requirements, etc.).


The amount diversified shall be determined by multiplying the number of RSUs to
be converted by the closing price of the Company’s Common Stock on the New York
Stock Exchange on the date of conversion.


These contributions to the Deferred Compensation Plan will be placed into a
notional account and administered in accordance with the terms and conditions
set forth in that plan, as amended, provided, however, that the timing of
payment of amounts under such plan will be governed by the payment timing terms
of this Award Agreement, including any election to defer the Original Settlement
Date.


This Award Agreement including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding this specific
Award. Any legal action related to this Award, including Article 6 of the Plan,
may be brought in any federal or state court located in Hamilton County, Ohio,
USA, and you hereby agree to accept the jurisdiction of these courts and consent
to service of process from said courts solely for legal actions related to this
Award.


THE PROCTER & GAMBLE COMPANY


Mark Biegger
                        
Chief Human Resources Officer


    




--------------------------------------------------------------------------------

RSU Form RTD-C





Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.




